In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐1859 
MARY T. JANETOS, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

FULTON FRIEDMAN & GULLACE, LLP and  
ASSET ACCEPTANCE, LLC, 
                                                          Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 12 C 1473 — Thomas M. Durkin, Judge. 
                                 ____________________ 

         ARGUED JANUARY 12, 2016 — DECIDED APRIL 7, 2016 
                    ____________________ 

   Before  BAUER  and  HAMILTON,  Circuit  Judges,  and 
PETERSON, District Judge. 
    HAMILTON,  Circuit  Judge.  Section  1692g(a)(2)  of  the  Fair 
Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., requires 
a  debt  collector  to  disclose  to  a  consumer  “the  name  of  the 
                                                 
The Honorable James D. Peterson, United States District Judge for the 
Western District of Wisconsin, sitting by designation.
2                                                        No. 15‐1859 

creditor to whom the debt is owed,” either in its initial com‐
munication  with  the  consumer  or  in  a  written  notice  sent 
within  the  next  five  days.  When  defendant  Fulton  Fried‐
man & Gullace, LLP set out to collect debts from the plaintiffs 
on behalf of creditor Asset Acceptance, LLC, it sent them let‐
ters that identified Asset Acceptance as the “assignee” of the 
original  creditors  but  said  that  the  plaintiffs’  accounts  had 
been  “transferred”  from  Asset  Acceptance  to  Fulton.  No‐
where  in  the  letters  did  Fulton  explicitly  identify  Asset  Ac‐
ceptance as the current creditor. 
    Plaintiffs  brought  suit  alleging  that  Fulton  had  violated 
§§ 1692e,  1692e(10),  and  1692g(a)(2)  of  the  Act  by  failing  to 
disclose  the  current  creditor’s  name  and  that  Asset  Ac‐
ceptance  was  vicariously  liable  for  Fulton’s  violations.  The 
district court granted defendants’ motion for summary judg‐
ment. The court held that the letters were ambiguous as to the 
identity  of  the  current  creditor  but  that  plaintiffs  needed  to 
present extrinsic evidence of confusion, like a consumer sur‐
vey, to survive summary judgment. The court also held that 
even  if  plaintiffs  had  presented  such  evidence,  their  claims 
would still fail because the ambiguity about the identity of the 
current  creditor  was  immaterial,  meaning  it  would  neither 
contribute to nor undermine the Act’s objective of providing 
“information  that  helps  consumers  to  choose  intelligently.” 
See Hahn v. Triumph Partnerships LLC, 557 F.3d 755, 757–58 (7th 
Cir. 2009). 
    We reverse. The district court correctly found that the let‐
ters were unclear, but it erred in finding that additional evi‐
dence of confusion was necessary to establish a § 1692g(a)(2) 
violation. Section 1692g(a) requires debt collectors to disclose 
No. 15‐1859                                                           3

specific information, including the name of the current credi‐
tor, in certain written notices they send to consumers. If a let‐
ter fails to disclose the required information clearly, it violates 
the Act, without further proof of confusion. Section 1692g(a) 
also does not have an additional materiality requirement, ex‐
press or implied. Congress instructed debt collectors to dis‐
close this information to consumers, period, so these valida‐
tion  notices  violated  § 1692g(a).  Finally,  because  Asset  Ac‐
ceptance is itself a debt collector, it is liable for the violations 
of  the  Act  by  its  agent.  We  remand  this  case  to  the  district 
court for further proceedings consistent with this opinion. 
I. Background 
     Factually  speaking,  this  case  is  a  simple  one.  Asset  Ac‐
ceptance is a debt collector that acquired, or claimed to have 
acquired,  consumer  debts  purportedly  owed  by  the  various 
plaintiffs. Later, pursuant to § 1692g, Fulton sent its initial col‐
lection notices to the plaintiffs (or, for those plaintiffs with le‐
gal representation, to their attorneys). The letters followed es‐
sentially the same template. We quote the letter sent to plain‐
tiff Erik King, but there are no meaningful differences among 
the letters. Before the salutation, each letter had a heading in 
roughly the following form: 
        Re:     Asset  Acceptance,  LLC  Assignee  of 
                AMERISTAR 
                Original Creditor Acct #: XX0682 
                Fulton, Friedman & Gullace, LLP Acct #: 
                XXXXXX2109 
                Balance Due: $17479.24 
4                                                          No. 15‐1859 

Letters sent to attorneys rather than directly to the consumers 
had the consumer’s name in the first line followed by the ref‐
erence to Asset Acceptance as assignee in the second. The let‐
ters began: “Please be advised that your above referenced ac‐
count  has  been  transferred  from  Asset  Acceptance,  LLC  to 
Fulton, Friedman & Gullace, LLP.” They also said that if the 
consumer had “already entered into a payment plan or settle‐
ment arrangement with Asset Acceptance, LLC,” Fulton was 
“committed to honoring the same,” and instructed consumers 
to direct all future contact, including any questions they had, 
to Fulton’s offices. The letters provided no additional details 
about the relationship between Asset Acceptance and Fulton. 
Nowhere did they say who currently owned the debt.1 
    Lawsuits by plaintiffs Mary T. Janetos, Erik King, Pamela 
Fujioka,  and  Ignacio  Bernave  were  eventually  combined  in 
one action. They alleged that the letters violated § 1692g(a)(2) 
of the Fair Debt Collection Practices Act by failing to identify 
the current creditor or owner of the debt. They also alleged 
the letters violated § 1692e and e(10), which prohibit the use 
of false or misleading representations or means in connection 
with the collection of a consumer debt. In July 2014, the dis‐
trict  court  certified  a  plaintiff  class  consisting  of  consumers 
who received the letters personally and a subclass of consum‐
ers who had been sent the letters in care of their attorneys. 
    On  cross‐motions  for  summary  judgment,  the  district 
court  ruled  in  favor  of  defendants.  Addressing  first  the 
§ 1692e  and  e(10)  claims,  the  court  acknowledged  the  form 
letter’s ambiguity on the question of the current owner of the 

                                                 
1 A complete example of each type of letter is included in an appendix at 
the end of this opinion.
No. 15‐1859                                                           5

debt,  noting  that  the  word  “transferred”  could  mean  either 
conveyance of title or assignment for collection and that, ap‐
plying the ordinary meaning of “transfer,” the letter did not 
“suggest any particular form or method of conveyance.” Nev‐
ertheless, the court held that the ambiguous letter and plain‐
tiffs’ affidavits attesting to their own confusion failed to create 
a genuine dispute of material fact for trial under § 1692e and 
that plaintiffs failed to offer evidence that the omission met 
the materiality requirement we have found implied for most 
§ 1692e claims. The district court then rejected the plaintiffs’ 
§ 1692g(a)(2)  claim  on  the  same  grounds  as  the  § 1692e  and 
e(10) claims, including lack of materiality. Plaintiffs have ap‐
pealed.  
II. Analysis 
    The Fair Debt Collection Practices Act is designed to pro‐
tect consumers from abusive and unfair debt collection prac‐
tices. See 15 U.S.C. § 1692(e); Pettit v. Retrieval Masters Creditor 
Bureau, Inc., 211 F.3d 1057, 1059 (7th Cir. 2000). To help accom‐
plish  that  goal,  § 1692g(a)  provides  that  in  either  the  initial 
communication with a consumer in connection with the col‐
lection  of  a  debt  or  another  written  notice  sent  within  five 
days of the first, a debt collector must provide specific infor‐
mation  to  the  consumer.  The  required  information  includes 
“the  name  of  the  creditor  to  whom  the  debt  is  owed.”  15 
U.S.C.  § 1692g(a)(2).  Plaintiffs  argue  that  the  letters  they  re‐
ceived  failed  to  make  that  disclosure.  Plaintiffs  have  also 
claimed  that  the  failure  violated  the  more  general  require‐
ments  of  § 1692e  and  e(10),  but  at  oral  argument,  plaintiffs’ 
counsel  agreed  those  claims  add  nothing  here  to  the 
§ 1692g(a)(2) claim, so we focus our attention on § 1692g(a)(2). 
     
6                                                          No. 15‐1859 

     A. The Violations of § 1692g(a)(2) 
     When  § 1692g(a)  requires  that  a  communication  include 
certain information, compliance demands more than simply 
including that information in some unintelligible form. Oth‐
erwise, as we have said, “the collection agency could write the 
letter in Hittite and have a secure defense.” Chuway v. National 
Action Financial Services, Inc., 362 F.3d 944, 948 (7th Cir. 2004).  
To satisfy § 1692g(a), the debt collector’s notice must state the 
required  information  “clearly  enough  that  the  recipient  is 
likely to understand it.” Id.; see also Bartlett v. Heibl, 128 F.3d 
497, 500 (7th Cir. 1997) (debt collector may not defeat the Act’s 
purpose  by  “making  the  required  disclosures  in  a  form  or 
within a context in which they are unlikely to be understood 
by the unsophisticated debtors who are the particular objects 
of  the  statute’s  solicitude”);  Russell  v.  Equifax  A.R.S.,  74  F.3d 
30, 35 (2d Cir. 1996) (“We recognize there are many cunning 
ways to circumvent § 1692g under cover of technical compli‐
ance, but purported compliance with the form of the statute 
should not be given sanction at the expense of the substance 
of the Act.”) (internal citation omitted).  
    Thus, standing alone the fact that the form letter included 
the words “Asset Acceptance, LLC” did not establish compli‐
ance  with  § 1692g(a)(2).  The  Act  required  Fulton’s  letter  to 
identify Asset Acceptance as the “creditor to whom the debt 
is owed.” 15 U.S.C. § 1692g(a)(2). The letter had to make that 
identification clearly  enough  that the  recipient  would  likely 
understand it. Chuway, 362 F.3d at 948. 
   Nowhere  did  the  letter  say  that  Asset  Acceptance  cur‐
rently  owned  the  debts  in  question.  Asset  Acceptance  was 
identified  as  the  “assignee”  of  another  company,  not  as  the 
current creditor or owner of the debt.  The  letter went  on  to 
No. 15‐1859                                                         7

say  that  the  referenced  account  “has  been  transferred  from 
Asset Acceptance, LLC, to Fulton, Friedman & Gullace, LLP.” 
These statements simply did not say who currently owned the 
debts. Instead, each recipient was left to guess who owned the 
debt  following  the  “transfer”  of  the  “account.”  On  its  face, 
then,  the  letter  failed  to  disclose  the  information  that 
§ 1692g(a)(2) required. The district judge correctly recognized 
this  ambiguity,  noting  that  the  word  “transfer”  could  mean 
either  conveyance  of  title  or  assignment  for  collection,  and 
that the letter did not “suggest any particular form or method 
of conveyance.” Janetos v. Fulton Friedman & Gullace, LLP, No. 
12 C 1473, 2015 WL 1744118, at *4 (N.D. Ill. Apr. 13, 2015).  
    Defendants  argue  that  the  letter  nevertheless  complied 
with § 1692g(a)(2) because, when read in its entirety, it implic‐
itly disclosed the legal relationship between Asset Acceptance 
and Fulton, which in turn made clear that Asset Acceptance 
continued as the owner of the debt. We disagree. We address 
each  portion  of  the  context  that  defendants  argue  satisfied 
their § 1692g(a)(2) obligation. First, defendants argue that the 
letter made clear that Fulton is a law firm and a debt collector. 
True enough, but neither point leads to a “basic logical deduc‐
tion”  that  Fulton  must  have  been  collecting  the  referenced 
debts on Asset Acceptance’s behalf or that Asset Acceptance 
remained the current owner of the debts. See Pettit, 211 F.3d 
at  1060  (unsophisticated  consumer  is  “capable  of  making 
basic logical deductions and inferences”). 
    Defendants also argue that a reasonable consumer would 
know her account history and so would recognize Asset Ac‐
ceptance  as  the  debt  owner  who  had  sought  to  collect,  ob‐
tained a judgment, and transferred the account to Fulton for 
post‐judgment  collection.  There  are  two  problems  with  this 
8                                                                No. 15‐1859 

position. First, debt collectors frequently obtain default judg‐
ments against consumers.  See Suesz  v.  Med‐1 Solutions,  LLC, 
757 F.3d 636, 638–39 (7th Cir. 2014) (en banc). While most con‐
sumers will likely be aware of the legal proceedings against 
them, some may not, often through no fault of their own. For 
example, plaintiff King testified here that the summons and 
complaint never reached him, so he was unaware of Asset Ac‐
ceptance’s  lawsuit  against  him  until  he  received  the  letter 
from Fulton more than three years later. 
    Second  and  more  fundamental,  even  where  a  consumer 
would recognize Asset Acceptance as having owned the debt 
at some time in the past (perhaps from pre‐lawsuit collection 
efforts or the lawsuit itself), the form letter said that the “ac‐
count” had since been “transferred” from Asset Acceptance 
to Fulton. Defendants do not explain how, in light of this lan‐
guage,  an  understanding  of  Asset  Acceptance’s  former  role 
would have shown its current role. 
    Finally, defendants point to the language in which Fulton 
committed to honoring any payment plans or settlement ar‐
rangements  the  consumer  may  have  made  with  Asset  Ac‐
ceptance. Again, defendants fail to explain how this language 
showed that Asset Acceptance was the current owner of the 
debts or that Fulton was nothing more than a “post‐lawsuit 
collector.” Accordingly, the letters did not disclose the name 
of the current creditor, and so violated § 1692g(a)(2).2 


                                                 
2 For purposes of the present appeal, it does not matter whether Fulton 

sent the letters directly to the consumers or to their attorneys:  
           It would be passing odd if the fact that a consumer was 
           represented  excused  the  debt  collector  from  having  to 
No. 15‐1859                                                               9

     B. Ambiguity as a Defense? 
    Defendants also argue that the letters were at worst merely 
ambiguous.  This  means,  they  argue,  that  plaintiffs  were  re‐
quired to come forward with extrinsic evidence of actual con‐
fusion  to  survive  summary  judgment  on  their  § 1692g(a)(2) 
claims. We disagree. 
    It is true that for claims under § 1692e claims, or at least 
those based  on  its general  prohibitions against  false, decep‐
tive, or misleading statements and practices, we have sorted 
cases  into  three  categories.  Ruth  v.  Triumph  Partnerships,  577 
F.3d 790, 800 (7th Cir. 2009). The first category includes cases 
in which the challenged language is “plainly and clearly not 
misleading.” No extrinsic evidence is needed to show that the 
debt collector ought to prevail in such cases. Lox v. CDA, Ltd., 
689 F.3d 818, 822 (7th Cir. 2012). The second Lox category “in‐
cludes debt collection language that is not misleading or con‐
fusing on its face, but has the potential to be misleading to the 
unsophisticated consumer.” Id. In such cases, “plaintiffs may 
prevail  only  by  producing  extrinsic  evidence,  such  as  con‐
sumer surveys, to prove that unsophisticated consumers do 


                                                 
           convey to the consumer the information to which the stat‐
           ute entitles him. For example, sections 1692g(a)(1) and (2) 
           provide that the required notice must state the amount of 
           the debt and the name of the creditor. Is it to be believed 
           that by retaining a lawyer the debtor disentitles himself 
           to the information?  
Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 773 (7th Cir. 2007). 
We held in Evory that “any written notice sent to the lawyer must contain 
the information that would be required by the Act if the notice were sent 
to the consumer directly.” Id. 
10                                                    No. 15‐1859 

in  fact  find  the  challenged  statements  misleading  or  decep‐
tive.” Id., quoting Ruth, 577 F.3d at 800. The third category is 
cases in which the challenged language is “plainly deceptive 
or misleading,” such that no extrinsic evidence is required for 
the plaintiff to prevail. Id. 
    Defendants argue that if the letters here are not “category 
one,” they are at worst “category two”—that is, susceptible to 
more  than  one  interpretation—so  that  plaintiffs  had  to  pre‐
sent extrinsic evidence of consumer confusion to survive sum‐
mary judgment. Such evidence is not necessary here, where 
§ 1692g(a)(2)  requires  a  particular  disclosure—the  name  of 
the  current  creditor—and  defendants’  letters  simply  fail  to 
provide it, directly or indirectly. The recipients of these letters 
would  therefore  find  themselves  obliged  to  guess  who  cur‐
rently owned the debts in question. Since the name was on the 
letters, some might correctly guess that Asset Acceptance was 
the current creditor, but a lucky guess would have nothing to 
do with any disclosure the letters provided. Compliance with 
the clear requirements of § 1692g(a)(2) demands more. 
    Chuway v. National Action Financial Services, Inc., 362 F.3d 
944 (7th Cir. 2004), is a helpful guide to this case. It involved 
§ 1692g(a)(1),  which  requires  the  debt  collector’s  notice  to 
state “the amount of the debt.” In Chuway, the defendant sent 
the plaintiff a dunning letter that stated the “balance” of the 
debt but added: “To obtain your most current balance infor‐
mation,  please  call”  the  number  provided.  Id.  at  947.  The 
plaintiff alleged a violation of § 1692g(a)(1). See id. at 946–47. 
The district court had granted summary judgment to the de‐
fendant, finding that while the letter was “problematic” and 
had the “potential to confuse an unsophisticated consumer,” 
there was no outright contradiction in terms. Id. at 949.  
No. 15‐1859                                                               11

    We  reversed.  We  concluded  that  although  the  “balance” 
was disclosed in the dunning letter, the reference to obtaining 
the “most current balance information” implied that the con‐
sumer  might  actually  have  owed  some  unspecified  larger 
amount. Id. at 947–48. For present purposes, the critical point 
is that we also held in Chuway that under those circumstances, 
the plaintiff did not need to present extrinsic evidence of con‐
fusion. Her affidavit attesting to her own confusion, coupled 
with the fact that it was “apparent just from reading the letter 
that it is unclear,” was sufficient to create a triable issue. Id. at 
948. 
    The violation here was even clearer than the one in Chu‐
way. Here, the letters Fulton sent did not actually identify As‐
set Acceptance as the current creditor at all, and in fact leave 
the  impression  that  Asset  Acceptance  may  well  have  trans‐
ferred  ownership  of  the  debts  to  Fulton.  Plaintiffs  Janetos, 
King,  and  Fujioka,  as  in  Chuway,  also  provided  evidence  in 
the form of affidavits that after reading the letters, they were 
unable to determine who currently owned the debts. No fur‐
ther evidence of consumer confusion is necessary under these 
circumstances.3  
      C. No Materiality Requirement 
    The district court  held in the alternative  that  defendants 
were entitled to summary judgment because any violation of 
§ 1692g(a)(2)  was  not  “material.”  But  for  good  reason,  we 
have  not  extended  the  implicit  materiality  requirement  of 
§ 1692e  to  reach  claims  under  § 1692g(a).  As  noted  above, 


                                                 
3 Plaintiff Bernave did not so testify. According to plaintiffs’ reply brief, 

English is not his native language and he could not read the letter at all. 
12                                                     No. 15‐1859 

§ 1692e  is  “designed  to  provide  information  that  helps  con‐
sumers  to choose intelligently, and by definition  immaterial 
information neither contributes to that objective (if the state‐
ment is correct) nor undermines it (if the statement is incor‐
rect).” Hahn v. Triumph Partnerships LLC, 557 F.3d 755, 757–58 
(7th Cir. 2009). Portions of § 1692e are drafted in broad terms, 
prohibiting  the  use  of  “any  false,  deceptive,  or  misleading 
representation or means in connection with the collection of 
any debt.” For such claims, we must assess allegedly false or 
misleading statements to determine whether they could have 
any practical impact on a consumer’s rights or decision‐mak‐
ing process—that is, whether they represent the kind of con‐
duct the Act was intended to eliminate. 
    For  § 1692g(a)(2),  however,  that  decision  has  been  made 
for us. In enacting § 1692g(a)(2), Congress determined that a 
debt collector must include in its § 1692g(a) notice “the name 
of the creditor to whom the debt is owed.” With that specific 
disclosure requirement, Congress decided that the failure to 
make the disclosure is a failure the Act is meant to penalize. 
The  undisputed  facts  show  such  a  failure  here.  Since 
§ 1692g(a)(2) clearly requires the disclosure, we decline to of‐
fer debt collectors a free pass to violate that provision on the 
theory that the disclosure Congress required is not important 
enough. There is also no need for individual inquiry about the 
materiality to any given recipient. Cf. Warren v. Sessoms & Rog‐
ers, P.A., 676 F.3d 365, 374 (4th Cir. 2012) (declining to establish 
a materiality requirement for violations of § 1692e(11), which 
requires debt collectors to disclose their status as debt collec‐
tors, because the “statute expressly prohibits this exact omis‐
sion”)  (emphasis  in  original),  abrogated  on  other  grounds, 
Campbell‐Ewald Co. v. Gomez, 136 S. Ct. 663 (2016).   
No. 15‐1859                                                          13

    In rejecting any requirement of materiality for a violation 
of § 1692g(a)(2), we do not mean to suggest the required in‐
formation is not important. Knowing the current creditor “po‐
tentially  affects  the  debtor  in  the  most  basic  ways,  such  as 
what the debtor should write after ‘pay to the order of’ on the 
payment check to ensure that the debt is satisfied.”  Eun Joo 
Lee v. Forster & Garbus LLP, 926 F. Supp. 2d 482, 488 (E.D.N.Y. 
2013).  Defendants  argue,  and  the  district  judge  concluded, 
that  in  this  particular  case  knowing  the  current  creditor 
would not have affected consumers’ rights: Fulton was Asset 
Acceptance’s legitimate collection agent, so a payment to Ful‐
ton would have extinguished the debt regardless of whether 
the  consumer  knew  Asset  Acceptance  actually  owned  the 
debt. But that point overlooks another serious problem with 
the  failure  to  disclose  the  current  creditor:  the  potential  for 
fraud.  
    Suppose  the  sender  of  these  letters  had  been  not  Fulton 
but a party who had no legal right to collect the debts on Asset 
Acceptance’s  behalf—perhaps  someone  who  gathered  debt 
information  from  public  court  records.  The  letters  did  not 
identify who currently owned the debts, so a consumer wish‐
ing to verify that a payment would extinguish her obligation 
could not contact the current creditor to confirm that paying 
the letter‐writer would be the proper course of action. In fact, 
the Fulton letters actually instructed consumers to direct all 
further  contact  not  to  Asset  Acceptance  but  to  Fulton  itself. 
Unless the unsophisticated consumer makes the effort to de‐
mand  verification  under  § 1692g,  an  unscrupulous  sender 
could confirm that the consumer should send it a payment to 
extinguish the debt. That consumer would find that she had 
lost  that  money  while  her  actual  debt  remained  unpaid.  So 
14                                                        No. 15‐1859 

while defendants are correct that Fulton was in fact author‐
ized to collect debts on Asset Acceptance’s behalf, not all con‐
sumer debtors will be so lucky. 
   To sum up our view of the merits, if the validation notice 
required  under  § 1692g(a)(2)  does  not  identify  the  current 
creditor clearly and accurately, the law has been violated. A 
plaintiff  need  not  offer  additional  evidence  of  confusion  or 
materiality to prove the violation.  The undisputed facts here 
show that Fulton’s letters to plaintiffs violated § 1692g(a)(2). 
Plaintiffs are entitled to summary judgment as to liability un‐
der that provision. 
      D. Debt Collector’s Liability for Agent’s Violations 
    Asset Acceptance argues that even if Fulton is not entitled 
to summary judgment, Asset Acceptance cannot be held vi‐
cariously  liable  for  the  letters  that  Fulton  drafted  and  sent. 
Again, we disagree. At least two other circuits have held debt 
collectors liable for violations of the Fair Debt Collection Prac‐
tices Act committed by others acting on their behalf. E.g., Pol‐
lice v. National Tax Funding, L.P., 225 F.3d 379, 404–06 (3d Cir. 
2000); Fox v. Citicorp Credit Services, Inc., 15 F.3d 1507, 1516 (9th 
Cir. 1994). The key question, according to the Third Circuit in 
Pollice, is whether the defendant whom the plaintiff seeks to 
hold  vicariously  liable  is  itself  a  debt  collector:  “We  believe 
this is a fair result because an entity that is itself a ‘debt col‐
lector’—and  hence  subject  to  the  FDCPA—should  bear  the 
burden of monitoring the activities of those it enlists to collect 
debts  on  its  behalf.”  Id.  at  405;  cf.  Wadlington  v.  Credit  Ac‐
ceptance  Corp.,  76  F.3d  103,  108  (6th  Cir.  1996)  (“We  do  not 
think it  would  accord with the intent of Congress, as mani‐
fested in the terms of the Act, for a company that is not a debt 
collector to be held vicariously liable for a collection suit filing 
No. 15‐1859                                                       15

that violates the Act only because the filing attorney is a ‘debt 
collector.’”) (emphasis in original).  
    We  agree  with  the  Third  Circuit’s  approach  in  Pollice.  A 
debt collector should not be able to avoid liability for unlaw‐
ful  debt  collection  practices  simply  by  contracting  with  an‐
other company to do what the law does not allow it to do it‐
self. Like the Third Circuit, we think it is fair and consistent 
with the Act to require a debt collector who is independently 
obliged to comply with the Act to monitor the actions of those 
it enlists to  collect debts on its behalf. On  the  other  hand,  a 
company that is not a debt collector would not ordinarily be 
subject to liability under the Act at all. See 15 U.S.C. § 1692a(6) 
(defining “debt collector”); Pettit v. Retrieval Masters Creditor 
Bureau, Inc., 211 F.3d 1057, 1059 (7th Cir. 2000) (provisions of 
the Act “generally apply only to debt collectors”). As the Sixth 
Circuit explained in Wadlington, it makes less sense to impose 
vicarious liability on such a company for its attorney’s viola‐
tions simply because the attorney happens to be a debt collec‐
tor. 76 F.3d at 108; accord, Pollice, 225 F.3d at 404–05. Asset Ac‐
ceptance is itself a debt collector, so under the logic of Pollice 
and Fox, it may be held liable for Fulton’s violations of the Act 
in the course of activities undertaken on its behalf. 
    Asset Acceptance argues that Fox is no longer good law in 
the Ninth Circuit in light of Clark v. Capital Credit & Collection 
Services, Inc., 460 F.3d 1162 (9th Cir. 2006). But Clark did not 
overrule Fox; it addressed instead whether an attorney could 
be held vicariously liable for the acts of his client. Clark, 460 
F.3d at 1173. That’s the converse of the question before us, so 
Clark did not undermine the reasoning of Fox and Pollice and 
is not applicable here. Asset Acceptance also relies on two dis‐
16                                                       No. 15‐1859 

trict court decisions holding that actual control over the spe‐
cific  challenged  conduct  was  required.  See  Tilmon  v.  LVNV 
Funding, LLC, 2014 WL 335234 (S.D. Ill. Jan. 30, 2014) (with pro 
se  plaintiff);  Clark  v.  Main  Street  Acquisition  Corp.,  2013  WL 
2295879 (S.D. Ohio May 24, 2013), aff’d on other grounds, 553 
Fed. Appx. 510 (6th Cir. 2014). We do not find those cases per‐
suasive as applied to principals that are themselves debt col‐
lectors.  Additionally,  neither  Fox  nor  Pollice  based  vicarious 
liability on a showing of actual control over the specific activ‐
ity alleged to violate the Act. See Pollice, 225 F.3d at 404–05; 
Fox,  15  F.3d  at  1516  (rejecting  argument  that  debt  collector 
could  not  be  vicariously  liable  “for  a  venue  decision  made 
solely by” its attorney) (emphasis added). 
                                *      *      * 
    For these reasons, the district court erred in holding that 
plaintiffs  had  failed  to  meet  their  burden  of  proof  on  the 
§ 1692g(a)(2)  claim.  As  a  matter  of  law,  the  letters  violated 
§ 1692g(a)(2) by failing to make the mandated disclosure. No 
additional  showing  of  materiality  was  required.  Asset  Ac‐
ceptance,  as  a  debt  collector,  cannot  escape liability  for  Ful‐
ton’s actions on its behalf. The judgment of the district court 
is therefore REVERSED. Plaintiffs are entitled to a finding of 
liability  for  violations  of  § 1692g(a)(2).  The  case  is 
REMANDED  for  further  proceedings  consistent  with  this 
opinion. 
                                
No. 15‐1859                17

               APPENDIX 




                                 
                
18        No. 15‐1859